Citation Nr: 1109242	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for umbilical hernia repair.  

2.  Entitlement to an increase in the 20 percent evaluation currently assigned for acromial clavicular arthritis of the right shoulder.  

3.  Entitlement to an evaluation in excess of 10 percent for lumbar spondylosis with disc disease, from the initial grant of service connection.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 2005 to December 2006.  The record showed that the Veteran also had more than two years and five months of additional unspecified, prior active service and more than 17 years and five months of prior inactive service.  

This appeal comes to the Board of Veterans' Appeals (Board) from July 2007, August 2010, and October 2010 rating decisions. 

A videoconference hearing before the undersigned was held in January 2011.  At the videoconference hearing, the Veteran indicated that he wished to file a notice of disagreement with the denial of his claim for a total rating for compensation purposes based on individual unemployability (TDIU).  However, as that issue was denied by the RO in November 2008, and was not appealed with one year of notification, that rating decision is final.  38 C.F.R. § 20.1103.  Therefore, the Veteran statement will be accepted a new claim for TDIU, and this matter is referred to the RO for appropriate action.  

The issues of increased ratings for the right shoulder and low back disabilities are addressed in the remand portion of this decision, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue addressed in this decision have been obtained by VA.  

2.  The Veteran sustained an abdominal injury necessitating umbilical hernia repair while on inactive duty for training.  



CONCLUSION OF LAW

Criteria for service connection for an umbilical hernia have been met.  38 U.S.C.A. §§ 101(2), (24)(C), 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2010).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laman v. West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Umbilical Hernia

The Veteran asserts that he suffered an abdominal hernia doing sit-ups for a physical fitness test during a weekend drill while on inactive duty for training in December 2000.  The Veteran testified that he felt a sharp pain in his stomach and noticed a bulge on his abdomen, and went immediately to the unit medic for treatment.  He was then sent to a local hospital for treatment and underwent umbilical hernia repair.  The Veteran testified that he reported the incident to appropriate military authorities, and that a line of duty investigation determined that he incurred the umbilical hernia while on inactive duty for training.  

A review of the service treatment and personnel records confirm that the Veteran sustained an abdominal hernia in the umbilical area during physical training while on inactive duty for training in December 2005, and that he was sent to the local hospital for treatment.  (See Statement of Medical Examination and Duty Status, dated in December 2000).  Other than a history of umbilical herniorrhaphy on a subsequent Reserve service examination in March 2002, and on an examination for separation from active service in July 2006, the service treatment records are silent for any complaints, treatment or abnormalities for any problems associated with the umbilical hernia repair.  

When examined by VA in February 2007, the Veteran had a 4 by .2 cm., superficial, umbilical hernia scar on his abdomen.  The scar was not disfiguring or tender to palpation, the skin was not hyper- or hypopigmented, and there was no keloid formation.  The examiner indicated that there was no evidence of recurrence of umbilical hernia or any functional impairment associated with the scar, and the Veteran denied any residual problems.  

As noted above, service connection may be established for disability due to "injury" incurred during a period of inactive duty training.  Given the nature of the Veteran's abdominal injury during physical training and the documented history of treatment for an umbilical hernia while on inactive duty training, the evidence clearly demonstrated the onset of the disability to a period of inactive duty for training for reserve service.  Further, the Board has not discovered any internal inconsistencies in the Veteran's contentions or the service records, nor does his claim appear inherently implausible when considering the circumstances of his service.  Therefore, he is deemed credible in reporting the onset of his hernia while on inactive reserve service.  

In view of the foregoing, and resolving any doubt on this issue in the Veteran's favor, it is concluded that service connection for umbilical hernia repair related to service is warranted.  
In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for umbilical hernia repair is granted.  


REMAND

By rating action in August 2010, the RO, in part, assigned a 100 percent temporary evaluation for convalescence following the Veteran's right arm surgery in June 2010 under the provisions of 38 C.F.R. § 4.30, and a 20 percent schedular evaluation from September 1, 2010.  In October 2010, the RO granted service connection for the low back disability and assigned a 10 percent evaluation; effective from December 2, 2006, the day following discharge from service.  38 C.F.R. § 3.400(b)(2).  

At the videoconference hearing in January 2011, the Veteran expressed dissatisfaction with the schedular evaluations assigned for each disability, and indicated his desire to pursue an appeal of those rating decisions.  Accordingly, the Board finds that the Veteran's testimony satisfies the criteria for a timely notice of disagreement under the provisions of 38 C.F.R. § 20.201.  

The Court has held that when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, the claimant is entitled to an SOC regarding the denied issue.  As the RO has not had an opportunity to promulgate an SOC for the increased rating claims, the appeal must be remanded for additional development.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:  

The RO should consider the issues of an increased rating for the right shoulder disability, currently rated 20 percent disabling, and for an initial evaluation in excess of 10 percent for the low back disability; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 


The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


